Citation Nr: 1712491	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-27 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for lower back disorder. 


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.Wainaina,  Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to May 1975, and he had additional service in the National Guard. 

This matter comes before the board of Veterans' Appeals (Board) on appeal from an appeal from a September 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned at a Travel Board hearing in August 2012.  

In a July 2014 decision, the Board denied the Veteran's claim for service connection for a low back disorder.  The Veteran appealed to the United States Court of Appeals for Veteran Claims (Court).  In November 2015 Order, the Court granted a Joint Motion for Remand filed by the parties, which vacated the Board's July 2014 denial of the Veteran's claim and remanded the issue for further development. 

The Board remanded the case in a 2016 remand and in its third directive instructed the RO to reajudicate the matter and issue a Supplemental Statement of the Case (SSOC).  The RO did not issue the SSOC and therefore did not comply with the remand directives and a remand is warranted.  The Veteran's representative also noted in a letter to the Board in February 2016 that neither she nor the Veteran had received the SSOC, in accordance with the Board's Remand directives. 

As an initial matter, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. See Stegall v. West, 11 Vet.App. 268, 271 (1998). Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision. Id.  Furthermore, the AOJ is required to issue a SSOC when, pursuant to a Board remand, it develops evidence or cures a procedural defect. 38 C.F.R. 
 § 19.31(c).  The only exceptions allowed for by the regulation are if: (1) the only purpose of the remand is to assemble records previously considered by the AOJ and properly discussed in a prior statement of the case or SSOC, or (2) the Board specifies in the remand that a SSOC is not required.  38 C.F.R. § 19.31 (c).  The Board's 2016 Remand falls under neither exception.  Accordingly, on remand the RO must issue a SSOC after a review of all relevant evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Accordingly, the case is REMANDED for the following action:

Reajudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a SSOC and allow them an appropriate time to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






